 


109 HR 5797 IH: To amend the Foreign Agents Registration Act of 1938, as amended, to prohibit a person from acting as an agent of certain terrorist entities.
U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5797 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2006 
Mr. McCotter (for himself, Mr. Peterson of Minnesota, Mr. Lincoln Diaz-Balart of Florida, and Mr. Mario Diaz-Balart of Florida) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Foreign Agents Registration Act of 1938, as amended, to prohibit a person from acting as an agent of certain terrorist entities. 
 
 
1.Prohibition on acting as agent of certain foreign principalsThe Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), is amended by inserting after section 7 the following new section: 
 
7A.Prohibition on acting as agent of certain foreign principalsNo person shall act as an agent of a foreign principal in a case in which the foreign principal is— 
(1)the government of a foreign country that the Secretary of State has determined, for the purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism; 
(2)a foreign political party of a government described in paragraph (1); or 
(3)a partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country the government of which is described in paragraph (1)..  
 
